     Case 2:20-cv-01067-JAM-JDP Document 39 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WILLIAM CORTINAS,                           Case No. 2:20-cv-01067-JAM-JDP (PC)
12                       Plaintiff,                     ORDER (1) GRANTING IN PART
                                                        PLAINTIFF’S MOTION FOR AN
13           v.                                         EXTENSION OF TIME AND (2) DENYING
                                                        PLAINTIFF’S MOTION FOR DISCOVERY
14    JALLA SOLTANIAN, et al.,
                                                        ECF Nos. 34, 35
15                       Defendants.
16

17          Plaintiff has filed a motion for a sixty-day extension of time to file a response to defendant

18   Lynch’s motion to dismiss the complaint for failure to state a claim. ECF No. 34. He claims the

19   requested extension is needed to allow him to gather discovery. Id. at 1. Plaintiff has also filed a

20   separate motion requesting discovery related to Lynch’s motion to dismiss. ECF No. 35.

21          As a threshold matter, plaintiff does not need to conduct discovery in order to prepare a

22   response to defendant Lynch’s motion to dismiss, which is brought under Federal Rule of Civil

23   Procedure (“Rule”) 12(b)(6). A motion pursuant to Rule 12(b)(6) tests whether the complaint’s

24   allegations, when accepted as true, are sufficient to state a claim upon which relief may be

25   granted. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In

26   deciding a motion to dismiss for failure to state a claim, the court generally will not consider

27   extraneous facts or evidence. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th

28   Cir. 2002) (“Ordinarily, a court may look only at the face of the complaint to decide a motion to
     Case 2:20-cv-01067-JAM-JDP Document 39 Filed 02/09/21 Page 2 of 2


 1   dismiss.”).

 2            Second, plaintiff’s motion requesting discovery, ECF No. 35, is improper. Generally,

 3   discovery requests should not be filed with the court.1 Instead, a party seeking discovery is

 4   required to serve his discovery requests on each defendant from whom he seeks discovery. See

 5   Fed. R. Civ. P. 30-36.

 6            Accordingly, plaintiff’s motion for discovery, ECF No. 35, will be denied. However, in

 7   light of plaintiff’s pro se status, his request for an extension of time, ECF No. 34, will be granted

 8   in part to allow him an opportunity to respond to defendant Lynch’s motion.

 9            Accordingly, it is hereby ORDERED that:

10            1. Plaintiff’s motion for an extension of time, ECF No. 34, is granted in part;

11            2. Plaintiff is granted thirty days from the date of this order in which to file an opposition

12   or statement of non-opposition to defendant Lynch’s motion to dismiss; and

13            3. Plaintiff’s motion for discovery, ECF No. 35, is denied.

14
     IT IS SO ORDERED.
15

16
     Dated:        February 8, 2021
17                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27
              Under the court’s local rules, discovery requests may be filed with the court only when
              1

28   the requests are at issue. See E.D. Cal. L.R. 250.2-250.4.
                                                       2
